DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the filing of 04/15/2021.
Claims 5 - 6, 12 - 13,  and 19 - 20 remain as original.
Claims 1, 4, 8, 11, 15, and 18  have been amended.
Claims 2 - 3, 7, 9 - 10, 14, 16 - 17, and 21 were previously presented.
Therefore, claims 1 - 21 are pending and have been examined.
THIS ACTION IS MADE FINAL.
 
Response to Arguments
Due to the applicant’s amendments, a new 35 USC 112(a) rejection has been imposed (see below).
With regard to the limitations of claims  1 -  21  Applicant argues that the claims are patent eligible under 35 USC 101 because they meet the analysis set forth by the Supreme Court. Remarks 11 - 15. Examiner respectfully disagrees. Applicant additionally argues that if the claims set forth any abstract idea, then the Application reflects an integration of the judicial exception into a practical application. Remarks 13. Details of the several Applicant arguments are now addressed. The subject claims noted were analyzed using the 2019 PEG guidelines and are still considered ineligible under U.S.C. The subject claims are not eligible under 35 USC 101 because they do not meet the amended claim set will follow below.
As respects 35 USC 101, the claims as a whole amount to a drafting effort designed to monopolize the exception.  The additional limitations when taken individually and in combination are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the function of the computer itself, nor do they provide meaningful limitations beyond generally linking the use of an abstract idea (see below) to a particular technological environment, that of machine learning.  Accordingly, the claim(s) recite an abstract idea. A detailed and formal analysis pursuant to 35 USC 101 as the same applies to the specifics of the claims as amended follows below.
Applicant argues that the claims as amended are not directed to a method of organizing human activity (which method is considered a grouping of abstract ideas). Remarks 11 - 12. This argument is without merit. The independent claim(s) as amended recite the abstract idea of:
Transferring funds between parties' accounts based on request(s), instruction(s), authorization(s), secured profile(s), and/or cancelation(s).
Certain Methods of Organizing Human Activity”  grouping of abstract ideas.
Applicant argues that the claims as amended set forth a practical application of the abstract idea. Remarks 13. This argument is without merit.  Applicant alludes in this vein to claim 1 (and 8/15) language of  "generate, based on machine learning datasets linking user characteristics to user profiles". As noted in the accompanying 35 USC 112(a) rejection, these claims respecting machine learning lack sufficient explanation in the Disclosure as to how such machine learning is actually achieved. Remarks 13 - 14. The claims herein will remain rejected pursuant to 35 USC 101. See below 35 USC 101  and 112(a) analyses for further details. 
As to Step 2B, Applicant argues that the same was not properly considered, in that the claims as amended were not considered both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Remarks 14. Examiner respectfully disagrees. The claims were expressly considered under Step 2B, both individually and as a whole, and are reconsidered the same way below pursuant to 35 USC 101.  
Applicant argues respecting 35 USC 103 that examiner ought not have equated the term "PIN" to a "user profile". Examiner in consideration of Applicant's arguments and amendments on this point now views this distinction in another light, and therefore no longer equates the two terms. See below 35 USC 103 analysis as the same now applies to the amended 
Applicant argues respecting 35 USC 103 that it would make little sense to "hold" a transaction once it was validated. Remarks 17. As the claims set forth, the transaction is placed in a "hold" state before validation can even occur, and examiner has never argued differently. Notwithstanding this fact, the 35 USC 103 issue here is actually the claimed transaction "type", not whether any such transaction should or should not be held  / released given an authorization. Applicant again mistakenly argues that the examiner considered that the  "hold" was a transaction authorization, when the claims spell out that the transaction type may be a hold. The "type" of transaction is a "hold" as is set forth below in the 35 USC 103 analysis. Nothing otherwise remotely pits Lai against Thomas in the sense that their combination would render the invention unsuitable for its intended purpose. Remarks 17.
Generally as to obviousness, examiner submits that it is determined on the basis of the evidence as a whole and the relative persuasiveness of the arguments. See In re Oetiker, 977 F.2d 1443, 1445, 24 USPQ2d 1443, 1444 (Fed. Cir. 1992); In re Hedges, 783 F.2d 1038, 1039, 228 USPQ 685,686 (Fed. Cir. 1992); In re Piasecki, 745 F.2d 1468, 1472, 223 USPQ 785,788 (Fed. Cir. 1984); and In re Rinehart, 531 F.2d 1048, 1052, 189 USPQ 143,147 (CCPA 1976). Using this standard,  examiner submits that the burden of presenting a prima facie case of obviousness was successfully established in the prior Office Action of 01/15/2021, and also respecting the pending amended claim set of 04/15/2021 as seen below.
Examiner recognizes that references cannot be arbitrarily altered or modified, and that there must be some reason why a person having ordinary skill in the relevant art would be motivated to make the proposed modifications. Although the motivation or 
Examiner also notes that the motivation to combine the applied references is, where appropriate in the below detailed analysis pursuant to 35 USC 103, additionally accompanied by select passages from the respective references which specifically support that particular motivation. It is also respectfully submitted that motivation based on the logic and scientific reasoning of one ordinarily skilled in the art at the time of the invention, which evidence can also support a finding of obviousness, is otherwise provided in the detailed 35 USC 103 analysis of the claim set below.  In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).
Examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to a person of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).
Claim Interpretation
The claims as amended contain intended use. The subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation. It is this subject matter that must be examined. As a general matter, grammar and the plain meaning of terms as understood by one having ordinary skill in the art used in a claim will dictate whether, and to what extent, the language limits the claim scope. See MPEP § 2111.01 for more information on the plain meaning of claim language. Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect:
statements of intended use or field of use, including statements of purpose or intended use in the preamble, 
"adapted to" or "adapted for" or "to" or "for" clauses, 
"wherein" or "whereby" clauses, 
contingent limitations, 
printed matter, or 
terms with associated functional language. 
The above list of examples is not intended to be exhaustive. The determination of whether particular language is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002)(finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps"). For more information about these 
The claims as amended contain intended use, which have little to no patentable weight, however, for compact prosecution, the examiner is interpreting the claims as if they have little patentable weight.  Please find and correct all occurrences.  The below amended claim phrases are provided as examples only::
Claims 4, 11 and 18 as amended - ... to prevent them from being used as authenticating data in subsequent requests to process events ...   . (This clause clearly refers to intended use; it does nothing positively; the clause at issue is not an element of the limitation, rather, it's someone's interpretation of what might be accomplished future tense; it is also not a positive step in the claim;
The above cited intended use clauses all attempt to monopolize upon the way that the product as amended is intended to be used. The way said product is intended to be used has nothing to do with its patentability, and is irrelevant to the meets and bounds of the claims. Otherwise, an applicant could exclusively assign its patent rights as to the invention to another, yet still retain control over how the invention is used, ergo its intended use, even though that assignor would have zero remaining patent rights to the product. The product is disclosed in the same way whether or not these intended use clauses are considered, since they all per MPEP are given no weight. How some process is intended to function (future tense/ limitation not stated positively), has no place in the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, and 15 (and claims 2 - 7, 9 - 14, and 16 - 21 due to their dependencies) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  For instance, in In re Hayes Microcomputer Products, the written description requirement was satisfied because the specification disclosed the specific type of microcomputer used in the claimed invention as well as the necessary steps for implementing the claimed function. The disclosure was in sufficient detail such that one skilled in the art would know how to program the microprocessor to perform the necessary In re Hayes Microcomputer Prods., Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, ___ (Fed. Cir. 1992).
In the present application, the amended claim term: generate, based on machine learning datasets linking user characteristics to user profiles, and based on the received request to process the event, a first profile for a first user who is a first party to the event and a second profile for a second user who is a second party, is not supported in the specification as to how the applicant is supposed to "generate" the above said datasets / profiles in order to show possession of the invention at the time of filing.   While one skilled in the art might devise a way to accomplish this aspect of the invention, Applicant’s original disclosure lacks sufficient detail to explain how Applicant envisioned achieving the above mentioned goal of "generating" said datasets / profiles. Applicant specifies that various and sundry algorithms might be used, including presently unnamed algorithms. Specification [46]. This reference to a list of algorithms (including unnamed) is far too generic to properly support any sort of "machine learning". Moreover, simply stating or re-stating the claim limitation does not provide enough support to show possession.  Since these important details about how the invention operates were not disclosed, it is not readily evident that Applicant had full possession of the invention at the time of filing (i.e., the original disclosure fails to provide adequate written description to support the claimed invention as a whole). Neither the specification nor the drawings disclose in detail the specific steps or specific algorithm needed to perform the operation of "generating" as above. If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims  1 - 21 as amended are rejected pursuant to 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.

Independent claim 1 is directed to a computing platform (machine), independent claim 8 is directed to a method (process), and independent claim 15 is directed to a non-transitory computer-readable media (composition), which are all statutory categories of invention pursuant to 35 USC 101 (the three claim sets are mirrored).  (Step 1: YES, the independent claims all fall within a statutory category).
Independent method claim 1 as amended recites:
...receive a request to process an event, the request to process the event including event details; ...execute an instruction to transfer an amount of funds from a first account to a second, temporary account; link datasets and user characteristics to user profiles, a first profile for a first user who is a first party to the event and a second profile for a second user who is a second party, the first user profile being unique to the first user and including information identifying the first user, account information of the first user, and an amount associated with the event, and the second user profile being unique to the second user and including information identifying the second user, account information of the second user, and the amount associated with the event; anonymize data in the first profile for the first user including generating an identifier representing the data in the first profile for the first user; transmit, the first profile for the first user including the identifier representing the data in the first profile for the first user; transmit, the second profile for the second user; receive a first authorization to process the event, the first authorization including the identifier representing the data from the first profile for the first user; execute a look-up function based on the identifier to identify the anonymized data; determine whether a triggering event has occurred; responsive to determining that the triggering event has occurred, analyze the triggering event to determine a type of triggering event; responsive to determining that the triggering event is a first type of triggering event, and based, at least in part, on the identified anonymized data, transferring the amount of funds from the second, temporary account to a third account different from the first account and the second, temporary account, the first type of triggering event including a second authorization, the second authorization including at least receiving, from the first user device of the first user the first user profile and from the second user device of the second user the second user profile, the first user profile and the second user profiles being tokens to authenticate the first party and the second party; responsive to determining that the triggering event is a second type of triggering event, denying the request to process the event and transferring the amount of funds from the second, temporary account to the first account, wherein the second type of triggering event includes a request to cancel the event.  
The independent claim(s) as amended recite the abstract idea of:
Transferring funds between parties' accounts based on request(s), instruction(s), authorization(s), secured profile(s), and/or cancelation(s).
The above independent claim limitations, under their broadest reasonable interpretation, cover performance of the limitation(s) as certain methods of organizing human activity which include a commercial interaction. The limitations thus fall within the “Certain Methods of Organizing Human Activity”  grouping of abstract ideas. (Step 2A - Prong 1: YES. The independent claims recite an abstract idea).
As to the question of why the above cited independent claim limitations do not integrate the abstract idea into a practical application, those limitations simply apply generic computer components to the recited abstract idea. They otherwise attempt to use a computer as a tool to perform the abstract idea as above noted. The computing platform, communication interface, processor, and memory storing instructions additional limitations of the independent claims are being applied to the abstract idea.  The recitation of a generic computer component(s) in a claim does not necessarily preclude that claim from reciting an abstract idea. Said computing platform, communication interface, processor, and memory storing instructions limitations of the independent claim(s) are all recited at a high-level of generality (e.g., a generic Step 2A-Prong 2: NO. The additionally claimed elements in the independent claims do not integrate the abstract idea into a practical application).
The independent claims also lack any additional elements which are sufficient to amount to significantly more than the abstract idea (judicial exception), either separately or as an ordered combination. This lack of providing significantly more than the judicial exception is also referred to as a claim lacking an “inventive concept”. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements consisting here of various pieces of computer hardware as above amount to no more than mere instructions to perform the judicial exception by applying generic computer components to it. Mere instructions to perform a judicial exception by applying generic computer components to it cannot provide an inventive concept. See MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. The additional elements of the independent claims do not change the outcome of the analysis.  Claims 1, 8, and 15 are not patent eligible. (Step 2B: NO. The independent claims do not provide significantly more than the judicial exception
Dependent  claims   2 - 7,   9 - 14,  and 16 - 21, all further articulate the abstract idea set forth in the independent claim(s) by essentially reciting the limitations of:
anonymizing data in a profile pre-transmission (claim 2, 9, 16); anonymizing data in a profile pre-transmission (claim 3, 10, 17); deleting a profile (claim 4, 11, 18); associating an account with a user (claim 5, 12, 19); associating an account with an entity (claim 6, 13, 20); and receiving an indication (claim 7, 14, 21). 
The dependent claims do not include any additional elements that integrate the abstract idea into a practical application, or are sufficient to amount to significantly more than the judicial exception itself.  The dependent claims are directed to an abstract idea.
Claims 1 - 21 are not patent-eligible pursuant to 35 USC 101.   

Claim Rejections – 35 USC 103

In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
     obviousness or nonobviousness.


Claims  1 - 21 are rejected pursuant to 35 USC 103 as being unpatentable over Lai (US20010037290A1), in view of Gaddam (US20160217461A1), and in further view of Thomas (US20160342988A1).

The three claim sets as amended are mirrored as follows: 1,8,15       2,9,16      3,10,17        4,11,18        5,12,19        6,13,20,   and     7,15,21. 

Regarding claims 1, 8, 15:
Lai discloses:
A computing platform, comprising: at least one processor; a communication interface communicatively coupled to the at least one processor; and memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: ("The present invention meets this need by providing a particularly secure and effective system for payments in network transactions. In one aspect of the invention, a system for secured escrowed network transactions between consumers and partners  
receive a request to process an event, the request to process the event including event details; ("In the preferred embodiment, the member uses a member browser 124 to access a partner's merchant website 125 by way of the Internet. The consumer selects an item from the merchant website and clicks on the company button option to select payment using the services of the company agent. The consumer then submits his PIN 126 to the merchant website 125. It is a notable feature of the initial transaction that the member does not submit any address or personal information to the merchant. The merchant website 125 then 
responsive to receiving the request to process the event, executing an instruction to transfer an amount of funds from a first account to a second, temporary account; ("The agent's website then contacts an Automatic Clearing House (ACH), designated clearing house 128, sending a transfer request 129 for making an escrow payment 130 from the member's bank account 132 or credit account 134 to an escrow account 136 that is maintained by the clearing house 128. Alternatively, the escrow account 136 is maintained with the bank holding the member's bank account 132 or credit account 134, or by the company agent. The clearing house 128 then sends a transfer acknowledgment 138 to the agent as represented by the company website 12. The agent can notify the member of the escrow payment 130 by any suitable means, such as by an e-mail message 140 from the company website 12 to the consumer's member computer 76 as represented in FIG. 8 by the member browser 124, the message 140 confirming that an escrow payment has been made to the escrow account 136. If the transaction is validated, the agent's company website 12 sends an authorization 142 giving an authorization number and the member's address to the merchant website 125. The merchant then begins to process the order. One half the transaction process 123 is now completed and the payment for the goods 
generate, ["based on machine learning datasets linking user characteristics to user profiles", see below Thomas analysis regarding this "machine learning" phrase] and based on the received request to process the event, a first profile for a first user who is a first party to the event and a second profile for a second user who is a second party, the first user profile being unique to the first user and including information identifying the first user, account information of the first user, and an amount associated with the event, as to the first user: ("means for processing a first network communication from a partner, the first network communication including a member identification number and a transaction amount; means for depositing payment of the transaction amount from the payment account of the member into an escrow account as an escrow deposit;", [007]), identifying information from a partner respecting its profile, i.e., who it is, its account info, and the transaction amount, may be submitted; 
and the second user profile being unique to the second user; and including information identifying the second user, account information of the second user, and the amount associated with the event; (as to the second user: "The merchant website 125 then forwards transaction information 127 including the PIN 126 and the amount of the transaction (and the partnership identity of the merchant) to the agent's company website 12.", [36]) and ("The agent, as represented by the company website 12, then sends a transfer request 156 to the clearing house 128 for transfer of the payment 130 previously placed in the escrow token" nature of the "profile" see below in Thomas;
transmit, to a first user device of the first user, the first profile for the first user including the identifier representing the data in the first profile for the first user; [Note additionally here that the notion of transaction information rich  "tokens" here being specifically equated to "profiles" of A and/or B may be transmitted to user devices is additionally addressed below in Thomas]  ...   
transmit, to a second user device of the second user, the second profile for the second user; ("The merchant website 125 then forwards transaction information 127 including the PIN 126 and the amount of the transaction (and the partnership identity of the merchant) to the agent's company website 12. The company website 12 then validates the transaction by confirming that the merchant is a valid partner ... ", [36]) and ("If the transaction is validated, the agent's company website 12 sends an authorization 142 giving an authorization number and the member's address to the merchant website 125. The merchant then begins to process the order.", [36]).  Here, profile information (e.g., information identifying a specific merchant website / an amount) is transmitted to the second user (the merchant website);
receive a first authorization to process the event, the first authorization including the identifier representing the data from the first profile for the first user; Note that the "including the identifier" portion of this limitation was already analyzed as above, ... ("If the transaction is validated, the agent's company website 12 sends an authorization 142 giving an authorization number and the member's address to the merchant website 125. The merchant then begins to process the order. One half the transaction process 123 is now completed and the payment for the goods purchased from the merchant is now held in escrow by the agent in an escrow account 136.", [36];
execute a look-up function based on the identifier to identify the anonymized data; Note: specifically as to "anonymized data", the same is analyzed below in  Gaddam. Examiner here utilizes BRI to interpret this phrase to include the 
determine whether a triggering event has occurred;  ("The company website 12 then validates the transaction by confirming that the merchant is a valid partner and that the submitted PIN is the number of a valid member. The agent's website then contacts an Automatic Clearing House (ACH), designated clearing house 128, sending a transfer request 129 for making an escrow payment 130 from the member's bank account 132 or credit account 134 to an escrow account 136 that is maintained by the clearing house 128. Alternatively, the escrow account 136 is maintained with the bank holding the member's bank account 132 or credit account 134, or by the company agent.", [36]). Under BRI, a trigger may include any event that sets off another event; here, the validation event trigger  sets off the physical processing of the order;
responsive to determining that the triggering event has occurred, analyze the triggering event to determine a type of triggering event;  ("If the transaction is validated, the agent's company website 12 sends an authorization 142 giving an or other type of grant. Upon a cash transfer selection 206, the member provides receiver cash data 208 including the cash amount and the receiver's member identifier to the agent's company website 12.", [039]), Note that under the USPTO's policy of broadest reasonable interpretation of claim terms (hereinafter "BRI"), a trigger includes any event that sets off a chain reaction; here, the event is determined to have occurred, and the type or category if you will of the event is determined as above (and see above Response to Arguments);
the first type of triggering event including a second authorization, the second authorization including at least receiving, from the first user device of the first user the first user profile and from the second user device of the second user the second user profile,  Note that the notion that "profiles" being equated to "tokens" to authenticate a transaction is  additionally addressed below in Thomas  (as to the first user; "The consumer then submits his PIN 126 to the merchant website 125. It is a notable feature of the initial transaction that the member does not submit any address or personal information to the merchant.", [36]) and (as to the second user: "The merchant website 125 then forwards transaction information 127 including the PIN 126 and the amount of the transaction (and the partnership identity of the merchant) to the agent's company website 12.", [36]) and ("If the transaction is validated, the agent's company website 12 sends an authorization 142 giving an authorization number and the profile" of something may include any description / characterization of something, thus the above partnership identity of the first party and second party, respectively, are profiles;
responsive to determining that the triggering event is a first type of triggering event, and based at least in part on the identified anonymized data transferring the amount of funds from the second, temporary account to a third account different from the first account and the second, temporary account, ("If the transaction is validated, the agent's company website 12 sends an authorization 142 giving an authorization number and the member's address to identified anonymized data" see Gaddam below (see also the analyses of claim 2, 9 and 16 and 3, 10, and 17 as to the use of such data);

Lai does not disclose, but Gaddam teaches:
anonymize data in the first profile for the first user including generating an identifier representing the data in the first profile for the first user; ("Transaction utilizing anonymized user data", [TITLE]) and ("A user requests to utilize anonymized user data to conduct a transaction. The anonymized user data keeps the user's sensitive data private, while still allowing certain entities to perform fraud analyses. The user configures a specific combination of user data elements to be anonymized prior to or at the time of the transaction. In some embodiments, the specific combination may be associated with a location or merchant type, which can also be selected by the user. The registration of a password associated with the anonymized user data may further increase security of the transaction.", [ABSTRACT]) and ("A “token” may include a substitute identifier for some information. A token may be a string of numbers, letters, or any other suitable characters. For example, a payment token may include an identifier for a payment account that is a substitute for an account identifier, such as a primary account number (PAN). For instance, a token may include a series of alphanumeric characters that may be used as a substitute for an original account identifier.", [029]), as above existing data may be anonymized, then given an identifier unrelated to any particular PII;
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Lai to incorporate the teachings of Gaddam because the combination would be more efficient (also in terms of customers' being satisfied that their PII does not get stolen / misused) by virtue of said data being anonymized as done in Gaddam. ("The anonymized user data keeps the user's sensitive data private, while still allowing certain entities to perform fraud analyses. The user configures a specific combination of user data elements to be anonymized prior to or at the time of the transaction. [ABSTRACT] of Gaddam.").

The combination of Lai and Gaddam does not disclose, but Thomas teaches:
generate based on machine learning datasets linking user characteristics to user profiles  [a first profile for a first user who is a first party to the event and a second profile for a second user who is a second party], this bracketed section already analyzed as above in Lai],  ("For example, a machine learning system 5 may provide various prediction models, data analysis, or the like to one or more other systems 13, 14, 15.", [0229]).  The above generic, high level, claim statement regarding "machine language" regarding this limitation is met by the above Thomas reference; please note that the generation of the "first profile for a first user and a second profile for a second user" has already been analyzed above under Lai; Note also the above 35 USCA 112(a) rejection in this regard. 
the first user profile and the second user profiles being tokens to authenticate the first party and the second party and ("Communications may also use symmetric encryption, or a shared secret or token between the communicating computing devices and systems. Communications may also take place over a private network to which the systems in the transfer chain may be connected. The private network may be encrypted. Use of a private network for communications may allow the systems in the transfer chain to forego using cryptographic signatures on communications passed between them. Communications may also take place among systems in a transfer chain using any other suitable secure form of communication, including, for example, quantum entanglement.", [0120]), noting that in addition to the token profiles, the above mentioned "profiles" were additionally addressed as above in Lai, ...

                           and, as to the above "a second authorization",
("When a proposed transfer has been received, the resource tracking system may determine if an authorization to hold the resources being transferred is also present. If such a hold authorization is present, the resource tracking system may place the hold on the resources and send out a prepared transfer receipt.", [069]), i.e
responsive to determining that the triggering event is a second type of triggering event, denying the request to process the event and transferring the amount of funds from the second, temporary account to the first account, wherein the second type of triggering event includes a request to cancel the event.  ("After placing a hold on the sending party's resources at a sender-intermediary resource tracking system, in preparation for transferring the resources to an intermediary party, the sender may send a cancellation message to the resource tracking system, cancelling the transfer and removing the hold on the sending party's resources.", [0106]), note that the second type of trigger is a cancellation of the event, triggering at least the removal of the hold. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Lai to incorporate the teachings of Thomas because the combination would be more efficient by being able to utilize machine learning measures as in Thomas. ("In some arrangements, an analysis system 5 may provide back-end processing, such as where stored or acquired data is pre-processed by the analysis system 5 before delivery to the processing unit 14, database 15, and/or user interface 13. For example, a machine learning system 5 may provide various prediction models, data analysis, or the like to one or more other systems 13, 14, 15.", see [0229] of Thomas).
Regarding claims  2, 9, 16:
The combination of Lai, Gaddam and Thomas as shown in the rejection above, disclose all of the limitations of claims 1, 8 and 15.
Gaddam 
wherein anonymizing data in the first profile of the first user is performed prior to transmitting the first profile for the first user to the first user device of the first user.  ("The user configures a specific combination of user data elements to be anonymized prior to or at the time of the transaction.",  [ABSTRACT]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Lai to incorporate the teachings of Gaddam because the combination would be more efficient (also in terms of customers' being satisfied that their PII does not get stolen / misused) by virtue of said data being anonymized as done in Gaddam. ("The anonymized user data keeps the user's sensitive data private, while still allowing certain entities to perform fraud analyses.", [ABSTRACT] of Gaddam.").
Regarding claims  3, 10, 17:
The combination of Lai, Gaddam and Thomas as shown in the rejection above, disclose all of the limitations of claims 1, 8 and 15.
Gaddam further teaches;
prior to transmitting the second profile for the second user to the second user device of the second user, anonymizing data in the second profile for the second user ("Processing network 310 may also comprise several databases, including an anonymized user data elements database 340, a user data elements database 350, a combinations database 360, and a token database 370. Each database may be a conventional, fault tolerant, relational, scalable, secure database such as those commercially available from Oracle™ or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Lai to incorporate the teachings of Gaddam because the combination would be more efficient  by virtue of said data being anonymized up front for all users as done in Gaddam. ("The anonymized user data keeps the user's sensitive data private, while still allowing certain entities to perform fraud analyses.", [ABSTRACT] of Gaddam.").
Regarding claims  4, 11, 18:
The combination of Lai, Gaddam and Thomas as shown in the rejection above, disclose all of the limitations of claims 1, 8 and 15.
Gaddam further teaches:
after one of: transferring the amount of funds from the second, temporary account to the third account and transferring the amount of funds from the second, temporary account to the first account, deleting the generated first profile for the first user and second profile for the second user to prevent them from being used as authenticating data in subsequent requests to process events. ("For example, if the specific combination of user data elements is associated with a total number of transactions for which it may be utilized, and delete data related to the specific combination of user data elements from combinations database 360.", [077]), profiles may be deleted to prevent them from being used in future authentication scenarios as above because they have expired.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Lai to incorporate the teachings of Gaddam because the combination would be more efficient  by additionally deleting data completely to further avoid any chance of dissemination of PII. ("The anonymized user data keeps the user's sensitive data private, while still allowing certain entities to perform fraud analyses.", [ABSTRACT] of Gaddam.").
Regarding claims  5, 12, 19:
The combination of Lai, Gaddam and Thomas as shown in the rejection above, disclose all of the limitations of claims 1, 8 and 15.
Lai further teaches:
wherein the first account is associated with the first user and the third account is associated with the second user ("The agent, as represented by the company website 12, then sends a transfer request 156 to the clearing 
Regarding claims 6, 13, 20:
The combination of Lai, Gaddam and Thomas as shown in the rejection above, disclose all of the limitations of claims 5, 12, and 19.
Lai further teaches:
wherein the second, temporary account is associated with an entity ("The site also has a banks page 38 containing information on banks participating in the escrow service, ... ", [24]).
Regarding claims  7, 14, 21:
The combination of Lai, Gaddam and Thomas as shown in the rejection above, disclose all of the limitations of claims 1, 8 and 15.
Lai further teaches:
wherein receiving the first authorization to process the event includes receiving an indication that the first profile of the first user was transmitted from the user device of the first user to the second  user device of the second user ("The agent can notify the member of the escrow payment 130 by any suitable means, such as by an e-mail message 140 from the company website 12 to the consumer's member computer 76 as represented in FIG. 8 by the member browser 124, the message 140 confirming that an escrow payment has been made to the escrow account 136.", [36]) and ("The merchant website 125 then forwards transaction information 127 including the PIN 126 and the amount of the transaction (and the partnership identity of the merchant) to the 


Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event 
Examiner considered the following references although they were not expressly used in this analysis:  
Hockey -
Purves - (US20130346302A1) - The REMOTE PORTAL BILL PAYMENT PLATFORM APPARATUSES, METHODS AND SYSTEMS (“Bill Pay”) transforms user bill payment request message via Bill Pay components into transaction bill payment transaction settlements, and/or the like and use of the Bill Pay. In one implementation, a method is disclosed, comprising: obtaining a bill payment transaction request from a bill payment component instantiated within a hosting portal site, said bill payment component being operated independent of a billing party, said bill payment transaction request includes bill information of a bill issued by the biller and payer identifying information; determining a type of the bill payment component; verifying the obtained bill information including a payment amount based on the type of the bill payment component; retrieving payer account information based on the obtained payer identifying information; and transferring an approved amount of funds to the biller's account from the payer account.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850.  The examiner can normally be reached, M - F, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Bennett Sigmond can be reached at (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have  any questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW COBB/            Examiner, Art Unit 3698


/Mike Anderson/Primary Patent Examiner, Art Unit 3694